DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATSUNOBU (Publication No.: US 2017/0343792 A1).
Regarding claim(s) 1, MATSUNOBU teaches a laser module comprising: an optical fiber (reference numeral 130 in Figure 1); a plurality of semiconductor laser devices that comprises: a first semiconductor laser device (reference numeral 101 in Figure 1); and a second semiconductor laser device (reference numeral 120 in Figure 1); a condenser lens (reference numeral 117 in Figure 1) that condenses laser beams emitted from the plurality of semiconductor laser devices and optically couples the laser beams to the optical fiber; a first terminal (reference numeral 1121 in Figure 10) that supplies a first drive current to the first semiconductor laser device; and a second terminal (reference numeral 1123 in Figure 10) that supplies a second drive current to the second semiconductor laser device, wherein the second drive current is smaller than the first drive current (e.g. as illustrated in Table 1 of paragraph [0155]), and an optical path length of a laser beam from a laser output surface of the second semiconductor laser device to an incidence surface of the condenser lens is longer than an optical path length of a laser beam from a laser output surface of the first semiconductor laser device to the incidence surface of the condenser lens (e.g. as illustrated in Figure 1).
Regarding claim(s) 2, MATSUNOBU teaches the laser module according to claim 1, wherein the optical path length of the laser beam from the laser output surface of the second semiconductor laser device to the incidence surface of the condenser lens is the longest among optical path lengths of the laser beams from laser output surfaces of the plurality of semiconductor laser devices to the incidence surface of the condenser lens (e.g. as illustrated in Figure 1).
Regarding claim(s) 3, MATSUNOBU teaches the laser module according to claim 2, wherein the second drive current is the smallest among drive currents supplied to the plurality of semiconductor laser devices (e.g. as illustrated in Table 1 of paragraph [0155]).
Regarding claim(s) 4, MATSUNOBU teaches the laser module according to claim 1, further comprising: a first group of semiconductor laser devices (reference numeral 101 in Figure 1) that comprises the first semiconductor laser device, and a second group of semiconductor laser devices (reference numeral 120 in Figure 1) that comprises the second semiconductor laser device, wherein a maximum value of incidence angles of laser beams incident on the optical fiber from the first group of semiconductor laser devices and a maximum value of incidence angles of laser beams incident on the optical fiber from the second group of semiconductor laser devices are both less than or equal to a maximum acceptance angle of the optical fiber (e.g. “divergence angle of the secondary light source match the core diameter and the incidence NA of the light guide” as in paragraph [0135]).
Regarding claim(s) 5, MATSUNOBU teaches the laser module according to claim 4, wherein the maximum value of the incidence angles of the laser beams incident on the optical fiber from the first group of semiconductor laser devices is equal to the maximum value of the incidence angles of the laser beams incident on the optical fiber from the second group of semiconductor laser devices (inherent by virtue of multiplexing light output by both laser devices and traversal of the condenser lens 117 in Figure 1).
Regarding claim(s) 6, MATSUNOBU teaches the laser system comprising: the laser module according to claim 1; a first current supply unit (reference numeral 1121 in Figure 10) that supplies the first drive current to the first terminal of the laser module; and a second current supply unit (reference numeral 1123 in Figure 10) that supplies the second drive current to the second terminal of the laser module.
Regarding claim(s) 8, MATSUNOBU teaches the laser system according to claim 6, wherein the optical path length of the laser beam from the laser output surface of the second semiconductor laser device to the incidence surface of the condenser lens is the longest in the laser module among optical path lengths of the laser beams from laser output surfaces of the plurality of semiconductor laser devices to the incidence surface of the condenser lens (e.g. as illustrated in Figure 1).
Regarding claim(s) 9, MATSUNOBU teaches the laser system according to claim 8, wherein the second drive current is the smallest among drive currents supplied to the plurality of semiconductor laser devices (e.g. as illustrated in Table 1 of paragraph [0155]).
Regarding claim(s) 10, MATSUNOBU teaches the laser system according to claim 6, wherein the laser module further comprises: a first group of semiconductor laser devices that comprises the first semiconductor laser device (reference numeral 101 in Figure 1); and a second group of semiconductor laser devices that comprises the second semiconductor laser device (reference numeral 120 in Figure 1), wherein a maximum value of incidence angles of laser beams incident on the optical fiber from the first group of semiconductor laser devices and a maximum value of incidence angles of laser beams incident on the optical fiber from the second group of semiconductor laser devices are both less than or equal to a maximum acceptance angle of the optical fiber (e.g. “divergence angle of the secondary light source match the core diameter and the incidence NA of the light guide” as in paragraph [0135]).
Regarding claim(s) 11, MATSUNOBU teaches the laser module according to claim 10, wherein the maximum value of the incidence angles of the laser beams incident on the optical fiber from the first group of semiconductor laser devices is equal to the maximum value of the incidence angles of the laser beams incident on the optical fiber from the second group of semiconductor laser devices (inherent by virtue of multiplexing light output by both laser devices and traversal of the condenser lens 117 in Figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUNOBU.

Regarding claim(s) 7, MATSUNOBU teaches the laser system as recited in claim 6, but fails to specifically teach comprising: in addition to the laser module, another laser module according to claim 1 as an additional laser module, wherein the first current supply unit supplies the first drive current to the first terminal of the laser module and the first terminal of the additional laser module, and the second current supply unit supplies the second drive current to the second terminal of the laser module and the second terminal of the additional laser module.  However, it has been judicially determined that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to include an  in addition to the laser module, another laser module according to claim 1 as an additional laser module, wherein the first current supply unit supplies the first drive current to the first terminal of the laser module and the first terminal of the additional laser module, and the second current supply unit supplies the second drive current to the second terminal of the laser module and the second terminal of the additional laser module.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/          Primary Examiner, Art Unit 2637